Name: 2005/117/EC: Commission Decision of 8 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2003
 Type: Decision
 Subject Matter: means of agricultural production;  research and intellectual property;  agricultural activity;  plant product;  technology and technical regulations;  economic policy
 Date Published: 2005-02-09; 2005-10-18

 9.2.2005 EN Official Journal of the European Union L 36/11 COMMISSION DECISION of 8 February 2005 on the continuation in the year 2005 of Community comparative trials and tests on propagating and planting material of Prunus domestica under Council Directive 92/34/EEC started in 2003 (2005/117/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), Having regard to Commission Decision 2002/745/EC of 5 September 2002 setting out the arrangements for Community comparative trials and tests on propagating and planting material of fruit plants under Council directive 92/34/EEC (2), and in particular Article 3 thereof, Whereas: (1) Decision 2002/745/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 92/34/EEC as regards Prunus domestica from 2003 to 2007. (2) Tests and trials carried out in 2003 and 2004 should be continued in 2005, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2003 on propagating and planting material of Prunus domestica shall be continued in 2005 in accordance with Decision 2002/745/EC. Done at Brussels, 8 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Commission Directive 2003/111/EC (OJ L 311, 27.11.2003, p. 12). (2) OJ L 240, 7.9.2002, p. 65.